Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 6/1/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 15 and 21 when taken in the context of the claims as a whole.
At best, the prior arts of record, specifically, Hladio (US 2020/0077924 A1) discloses ([0005]) systems and methods providing registration of anatomical or other points of interest to a surgical navigation system using a camera only without a separate tracked probe.  Graphical elements are overlaid on real time images of patient anatomy.  Workflow directs the capture of image registration data when the graphical elements are aligned with anatomy.  The graphical elements may represent positional features of the camera such as one or more axis positions, ([0014]) Display device 118 may present a graphical user interface 120 comprising one or more regions and/or sub-regions.  Icons and other GUI elements may be provided within the GUI 120 (e.g. within such regions and/or sub-regions) as controls to receive user input, such as via a point device 124, ([0015]) Input from camera 104, pointing input device 124 or the keyboard 126 may invoke an operation of computing device 102.  The operation may be a capture, e.g. identification and/or storage, of data by the processor 103 in response to workflow presented in the graphical user interface 120 on the display device 118 coupled to the processor 103, 
In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 15 and 21 as a whole.
Thus, claims 1, 15 and 21 are allowed over the prior arts of record.  Dependent claims 2-19 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 6/1/2021.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143   

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143